 



Exhibit 10.7
COTT CORPORATION
AMENDED AND RESTATED PERFORMANCE SHARE UNIT PLAN
ARTICLE I
PURPOSE AND ESTABLISHMENT OF PLAN
1.1 Purpose.
     The Company hereby establishes a Plan for the purposes of fostering and
promoting the long-term financial success of the Company and its Subsidiaries
and materially increasing the value of the Company and/or its Subsidiaries by
(i) encouraging the long-term commitment of key Employees, (ii) motivating
performance of key Employees by means of long-term performance related
incentives, (iii) attracting and retaining outstanding key Employees by
providing incentive compensation opportunities, and (iv) enabling participation
by key Employees in the long-term growth and financial success of the Company.
1.2 Effective Date.
     The Plan shall become effective on June 25, 2007, and upon taking effect,
shall amend and restate in its entirety the Plan approved by the Board and a
majority of the Company’s shareholders at the Company’s annual meeting held on
April 20, 2006, in accordance with Section 8.8.
ARTICLE II
DEFINITIONS
     In this Plan, the following terms shall have the following meanings:

  (a)   “Award” means any award of the right to earn Performance Share Units
granted pursuant to the Plan;     (b)   “Award Agreement” means a written
agreement between a Participant and the Company which sets forth the terms of
the grant of an Award;     (c)   “Award Amount” means the value (stated in terms
of Canadian dollars) of the Award granted under the Plan to a Participant in
respect of a Performance Cycle, assuming the target Performance Goals are
attained for such Performance Cycle;     (d)   “Board” means the Board of
Directors of the Company;     (e)   “Cause” means any action by the Participant
or inaction by the Participant that constitutes: (i) a breach of a written
employment agreement by that Participant; or (ii) misconduct, dishonesty,
disloyalty, disobedience or action that might

 



--------------------------------------------------------------------------------



 



      reasonably injure the Company or any of its Subsidiaries or their
respective business interests or reputation;

  (f)   “Change of Control” means: (i) a consolidation, merger or amalgamation
of the Company with or into any other corporation whereby the voting
shareholders of the Company immediately prior to such event receive less than
50% of the voting shares of the consolidated, merged or amalgamated corporation;
(ii) a sale by the Company of all or substantially all of the Company’s
undertakings and assets; or (iii) a proposal by or with respect to the Company
being made in connection with a liquidation, dissolution or winding-up of the
Company;     (g)   “Committee” means the Human Resources and Compensation
Committee of the Board;     (h)   “Common Shares” means the common shares in the
capital of the Company;     (i)   “Company” means Cott Corporation, a
corporation amalgamated under the laws of Canada;     (j)   “Employee” means a
full-time, part-time or contract employee of an Employer;     (k)   “Employer”
means, in respect of a Participant, the Company or the Subsidiary of the Company
employing such Participant;     (l)   “Fair Market Value” means, with respect to
a Common Share on any determination date, the closing price of the Common Shares
on the Toronto Stock Exchange on the last trading day on which Common Shares
traded prior to such date; provided that if no Common Shares traded in the five
trading days prior to the determination date, the Committee shall determine Fair
Market Value on a reasonable basis using a method that complies with section
409A of the United States Internal Revenue Code of 1986, as amended, and
guidance issued thereunder;     (m)   “Fiscal Year” means the 12-month period
beginning the first Sunday following the immediately preceding Saturday closest
to December 31st and ending on the Fiscal Year End;     (n)   “Fiscal Year End”
means, with respect to each Fiscal Year, the Saturday closest to December 31st
of such Fiscal Year;     (o)   “Normal Retirement” means retirement from office
or employment with an Employer (at the election of the Employee and as agreed to
by the Employer);     (p)   “Participant” means any Employee(s) approved by the
Committee to participate in the Plan;     (q)   “Performance Cycle” means a
period of time determined at the date of grant by the Committee, in its
discretion, (not to be longer than three Fiscal Years, the first

-2-



--------------------------------------------------------------------------------



 



      year of which shall be the Fiscal Year in which the award is granted and
the last day of which shall be the last day of a Fiscal Year) over which
performance is measured for the purpose of determining a Participant’s
eligibility to earn, and the payment value of, any Performance Share Units;

  (r)   “Performance Goals” shall mean the criteria and objectives determined by
the Committee in its discretion pursuant to the Plan, which shall be satisfied
or met during the applicable Performance Cycle as a condition precedent to a
Participant earning Performance Share Units under an Award. Such criteria and
objectives may include earnings before interest, taxes, depreciation and
amortization; operating income; net operating income after tax; pre-tax or
after-tax income; cash flow; net earnings; earnings per share; share price
performance; return on assets; return on equity; return on invested capital;
tangible net asset growth; any combination of the foregoing; or any other
financial criteria and objectives determined by the Committee in its discretion;
    (s)   “Performance Share Unit” means a notional unit representing a
contingent right to receive Common Shares following the Vesting Date based upon
the achievement of certain Performance Goals during a specified Performance
Cycle;     (t)   “Permanent Disability” means the complete and permanent
incapacity of a Participant, as determined by a licensed medical practitioner
approved by the Committee, due to a medically determinable physical or mental
impairment which prevents such Participant from performing substantially all of
the essential duties of his or her office or employment;     (u)   “Plan” means
the Cott Corporation Performance Share Unit Plan, as amended from time to time;
    (v)   “PSU Fund” means the trust fund or funds established under the PSU
Trust Agreement, which for purposes of the Plan constitutes an “employee benefit
plan” for purposes of the Tax Act;     (w)   “PSU Trust Agreement” means the
agreement or agreements by and among the Company, the Trustee, and the Agent (as
defined therein) to carry out the purposes of the Plan in respect of Common
Shares purchased on account of vested Performance Share Units and any income
attributable thereto in accordance with the terms of the Plan;     (x)  
“Subsidiary” has the meaning assigned thereto in the Securities Act (Ontario)
and “Subsidiaries” shall have a corresponding meaning;     (y)   “Superior
Goals” has the meaning attributed to it in Section 4.2;     (z)   “Target Goals”
has the meaning attributed to it in Section 4.2;     (aa)   “Target PSU Number”
has the meaning attributed to it in Section 4.3(b);

-3-



--------------------------------------------------------------------------------



 



  (bb)   “Tax Act” means the Income Tax Act (Canada) and all regulations
thereunder, as amended or restated from time to time. Any reference in the
Agreement to a provision of the Tax Act includes any successor provision
thereto;     (cc)   “Terminated Participant” means a Participant who has
incurred a Termination Date and shall include, where context requires, the
personal representative(s) of a Participant;     (dd)   “Termination Date” means
the Participant’s last day of active service with his or her Employer
(determined without regard to any notice of termination owing pursuant to
statute, regulation, agreement or common law);     (ee)   “Threshold Goals” has
the meaning attributed to it in Section 4.2;     (ff)   “Trustee” means MRS
Trust or its successor trustee under the PSU Trust Agreement;     (gg)   “UK Tax
Liability” has the meaning attributed to it in Section 8.7(b); and     (hh)  
“Vesting Date” means, with respect to any Performance Share Units earned in a
Performance Cycle, the last day of the Performance Cycle, except as otherwise
provided in Section 5.3.

ARTICLE III
ADMINISTRATION OF THE PLAN
3.1 Administration of the Plan.
     The Plan shall be administered by the Committee. The Committee shall have
the power and authority to:

  (a)   adopt rules and regulations for implementing the Plan;     (b)   other
than with respect to the Chief Executive Officer of the Company, determine the
eligibility of persons to participate in the Plan, when Awards shall be granted
to eligible persons and the amounts, terms and conditions of such Awards,
including the Award Amount (subject to the maximum Award Amount set forth in
Section 4.1(b));     (c)   interpret and construe the provisions of the Plan,
and any such interpretation and construction of the Plan by the Committee shall
be final in all respects and, in particular, shall not be subject to any appeals
whatsoever;     (d)   subject to statutory and regulatory requirements, make
exceptions to the Plan in circumstances which it determines to be exceptional;  
  (e)   delegate such administrative duties and powers as it may see fit with
respect to this Plan (excluding, for greater certainty, the power to grant
Awards) to any

-4-



--------------------------------------------------------------------------------



 



      officers of an Employer (and any such duties performed or powers exercised
by any such officers shall be deemed to have been performed or exercised, as the
case may be, by the Committee), such delegation to be evidenced by a written
resolution adopted by the Committee; and

  (f)   take such other steps as it determines to be necessary or desirable to
give effect to the Plan.

Any decision, approval or determination made by a person or group of persons
delegated the ability to make such decision, approval or determination pursuant
to Section 3.1(e) above shall be deemed to be a decision, approval or
determination, as the case may be, of the Committee; provided, that two officers
of the Company, one of whom must be the Chief Executive Officer, the Chief
Financial Officer, the Senior Vice President, Corporate Resources, or the
Secretary, are hereby authorized to sign and execute all instruments and
documents and do all things necessary or desirable for carrying out the
provisions of the Plan.
ARTICLE IV
OPERATION OF PLAN
4.1 Eligibility and Participation.

  (a)   All Employees are eligible for consideration to participate in the Plan.
Participants in the Plan shall be selected from time to time by the Committee,
in its discretion, from among those Employees who, in the opinion of the
Committee, are key Employees in a position to contribute materially to the
continued growth, development and long-term financial success of the Company
and/or its Subsidiaries. Except with respect to Awards granted to the Chief
Executive Officer of the Company, the Committee, in its discretion, shall
determine the amounts, terms and conditions of each Award granted hereunder,
including the Award Amount (subject to the maximum Award Amount set forth in
Section 4.1(b) below). Any grant of an Award to the Chief Executive Officer of
the Company and the amounts, terms and conditions of such Award, including the
Award Amount (subject to the maximum Award Amount set forth below), shall
require the prior approval of the independent (as understood within the rules of
the New York Stock Exchange and applicable Canadian securities laws) members of
the Board, upon the recommendation of the Committee.     (b)   The maximum Award
Amount that may be granted to an individual Participant in a Fiscal Year shall
not exceed 50% of the aggregate Award Amounts granted to all Participants under
this Plan in such Fiscal Year.     (c)   Subject to the foregoing, Awards may be
granted by the Committee at any time and from time to time to new Participants,
or to already-participating Participants, or to a greater or lesser number of
Participants, and may include or exclude previous Participants, as the Committee
shall determine in its discretion. The grant of an Award shall be evidenced by
an Award Agreement setting forth such terms, provisions, limitations and
performance criteria (including Performance

-5-



--------------------------------------------------------------------------------



 



      Goals for the applicable Performance Cycle) as are approved by the
Committee, but not inconsistent with the Plan. The Award Agreement shall also
include the number of Performance Share Units eligible to be earned by a
Participant if the Threshold Goals, Target Goals or Superior Goals are attained,
as determined pursuant to Section 4.3(b).

  (d)   Except as required by this Plan, Awards and the Award Agreements
evidencing the same need not contain similar provisions. The Committee’s
determinations under the Plan (including determinations of which Employees are
to receive Awards, the form, amount and timing of such Awards, the terms and
provisions of such Awards and the Award Agreements evidencing same) need not be
uniform and may be made by the Committee selectively among Participants who
receive, or are eligible to receive, Awards under the Plan.

4.2 Performance Goals.
     At the beginning of each Performance Cycle (and not later than (a) in the
case of a Performance Cycle of 12 months or more, the 89th day after the
beginning of the Performance Cycle, and (b) in the case of a Performance Cycle
of less than 12 months, the date by which 25% of the Performance Cycle has
elapsed), the Committee shall, in its discretion, (i) establish for each
Performance Cycle the specific Performance Goals as the Committee believes are
relevant to the Company’s overall business objectives; (ii) determine the
threshold Performance Goals (the “Threshold Goals”), target Performance Goals
(the “Target Goals”) and superior Performance Goals (the “Superior Goals”) to be
attained in order to earn Performance Share Units for such Performance Cycle;
and (iii) instruct senior Human Resources management to notify each Participant
in writing of the established Threshold Goals, Target Goals and Superior Goals
for such Performance Cycle.
4.3 Attainment of Performance Goals.

  (a)   Upon completion of the Performance Cycle, the Committee shall certify
the level of the Performance Goals attained and the number of Performance Share
Units earned by Participants as a result thereof. The basis for earning
Performance Share Units for a given Performance Cycle shall be as set forth in
Section 4.3(b). Each Participant’s Performance Share Units will be subject to
vesting as described in Section 5.1.     (b)   Attainment of the Target Goals
for a Performance Cycle shall result in a Participant earning a number of
Performance Share Units equal to the number obtained by dividing such
Participant’s Award Amount in respect of such Performance Cycle by the Fair
Market Value on the date of grant of such Participant’s Award (such number, the
“Target PSU Number”). Failure to attain the Threshold Goals for a Performance
Cycle shall result in the failure to earn any of the Performance Share Units
eligible to be earned under the Award granted for such Performance Cycle, and
such Award shall terminate in full and all contingent rights thereunder shall
cease. Attainment between the Threshold Goals and Target Goals for a Performance
Cycle shall result in the earning by the

-6-



--------------------------------------------------------------------------------



 



      Participant of a portion of such Participant’s Target PSU Number of
Performance Share Units, determined by application of a pre-determined
mathematical formula which shall be determined by the Committee in its
discretion and set out in the Award Agreement governing such Award.

  (c)   In addition to the above targets, if performance in a Performance Cycle
exceeds the Target Goals, a Participant will earn additional Performance Share
Units over and above such Participant’s Target PSU Number of Performance Share
Units for such Performance Cycle, as determined by application of a
pre-determined mathematical formula which shall be determined by the Committee
in its discretion and set out in the Award Agreement governing such Award.

ARTICLE V
VESTING
5.1 Vesting Generally.
     If a Participant earns Performance Share Units for a Performance Cycle,
such Performance Share Units shall vest in full on the applicable Vesting Date;
provided, that except as provided in Section 5.2, no Performance Share Units
shall vest unless the Participant is an Employee as of the applicable Vesting
Date and has been continuously employed by an Employer since the date of grant
of the Award. Any Performance Share Units that do not vest in accordance with
the provisions of this Plan shall be forfeited, and all contingent rights of a
Participant thereunder shall cease.
5.2 Termination of Employment.

  (a)   In the event a Participant’s employment with an Employer is terminated
for Cause (as determined by the Committee in its discretion) or by the
Participant voluntarily (other than upon Normal Retirement), all of the
Participant’s unvested Performance Share Units will be forfeited immediately.  
  (b)   Except as provided in Section 5.3, in the event a Participant’s
employment is terminated without Cause, all of the Participant’s unvested
Performance Share Units shall be forfeited immediately, unless the Committee in
its discretion waives the employment requirement under Section 5.1, in which
case the Committee shall determine, in its discretion, the number of Performance
Share Units to be deemed earned by such Participant on each subsequent
applicable Vesting Date, such number not to exceed the pro rata number of
Performance Share Units that he or she would have earned on that Vesting Date
had he or she been continuously employed through such date, as calculated by
reference to the portion of the applicable Performance Cycle during which the
Participant was actually employed.     (c)   In the event of a Participant’s
death while in the employ of an Employer, or if a Participant’s employment with
an Employer is terminated due to Permanent Disability or Normal Retirement, the
employment requirements of Section 5.1

-7-



--------------------------------------------------------------------------------



 



      shall not apply, in which case the number of Performance Share Units to be
deemed earned by such Participant on each subsequent applicable Vesting Date
shall equal the pro rata number of Performance Share Units that he or she would
have earned on that Vesting Date had he or she been continuously employed
through such date, as calculated by reference to the portion of the applicable
Performance Cycle during which the Participant was actually employed.

5.3 Accelerated Vesting.
     In the event of a Change of Control, the Committee may, in its discretion,
recommend to the Board whether to accelerate the vesting (without regard to
attainment of any Performance Goals) of all or a portion of the unvested
Performance Share Units of all of or any of the Participants. The Board may
elect, in its sole and absolute discretion, to accelerate the vesting of none,
some or all of a Participants’ unvested Performance Share Units, and any such
election shall be final in all respects and, in particular, shall not be subject
to any appeals whatsoever. The Vesting Date with respect to any such unvested
Performance Share Units shall be the date of occurrence of such Change of
Control.
ARTICLE VI
PAYMENT OF PERFORMANCE SHARE UNITS
6.1 Payment in Respect of Performance Share Units.

  (a)   All Performance Share Units earned by a Participant that vest in
accordance with the terms of the Plan shall entitle such Participant to receive
an equivalent number of Common Shares.     (b)   With respect to each
Participant, as soon as practicable following (i) the date of grant of the
Award, or (ii) the determination of the number of Performance Share Units earned
by and vested in a Participant, but in no event later than 50 days following the
Vesting Date, the Company shall cause such Participant’s Employer to contribute
to the Trustee an amount sufficient to permit the Trustee to purchase that
number of Common Shares equal to the Target PSU Number or the number of vested
Performance Share Units, as applicable. As soon as practicable following the
receipt of funds from the applicable Employer under this Section 6.1(b) and
prior to the time specified in Section 6.1(c) below, the Trustee shall use such
funds to purchase Common Shares on the New York Stock Exchange at the prevailing
market price for Common Shares as of the time and date of such purchases.    
(c)   Within 60 days of the Vesting Date, but in no event later than March 15 of
the calendar year following the calendar year in which the Vesting Date occurs,
the Common Shares purchased by the Trustee hereunder shall be registered in the
name of the Trustee for the benefit of the respective Participant as beneficial
owner, or, in the event of death, a designated beneficiary, and transferred to
the Participant’s account under the PSU Fund, net of all applicable statutory
withholdings.

-8-



--------------------------------------------------------------------------------



 



  (d)   The Trustee, in its capacity as trustee of the PSU Fund, shall make
provision for the reporting and withholding of any Canadian, U.S., UK or Mexican
federal or national, provincial, state or local taxes that may be required to be
withheld prior to such transfer and shall complete applicable tax withholding
and reporting and remit the amounts withheld to the relevant Employer to pay to
the appropriate taxing authorities. Until distributed to the Participant, the
Trustee, in its capacity as trustee of the PSU Fund, shall hold all such Common
Shares in accordance with the terms of the PSU Trust Agreement.

6.2 Withdrawal of Vested Interest.
     A Participant may request, at any time and from time to time, by a written
notice to the Company in the form approved by the Committee, and subject to
Section 6.4, the delivery to him or her of the share certificates representing
all or a portion of the Common Shares held in the Participant’s account under
the PSU Fund, net of any applicable statutory withholdings. The Common Shares
constituting such payment shall be delivered by the Trustee within 30 days
following the delivery of the written notice.
6.3 Payout of Vested Interest at Termination.
     A Terminated Participant must deliver written direction, in the manner
prescribed by the Committee, to the Committee within ninety (90) days following
his or her Termination Date to request delivery to him or her of share
certificates evidencing all Common Shares to which he or she is entitled
hereunder. If a Terminated Participant fails to deliver such written direction
to the Committee within said ninety (90)-day period, the Committee, subject to
Section 6.4, shall instruct the Trustee to deliver to the Terminated Participant
the share certificates evidencing all of the Common Shares credited to the
Terminated Participant’s account as of the Termination Date.
6.4 Restrictions on Vested Shares.
     Except as set forth in the Company’s policies respecting the trading of the
Common Shares by Employees or as restricted by applicable law, Common Shares
that have been distributed to a Participant hereunder are not subject to any
restrictions concerning their sale or use.
6.5 No Partial Shares.
     Only certificates representing whole Common Shares shall be transferred to
a Participant’s account under Section 6.1(c) or delivered under Sections 6.2 and
6.3. If a Participant is entitled to a fraction of a Common Share under
Section 6.1, such entitlement shall be satisfied by payment within the time
specified in Section 6.1(c) of the cash equivalent of such fraction, determined
by reference to the Fair Market Value of such Common Share on the Vesting Date.

-9-



--------------------------------------------------------------------------------



 



ARTICLE VII
DIVIDENDS AND OTHER RIGHTS
7.1 Cash Earnings.
     Cash dividends or earnings, if any, received by the Trustee in respect of
Common Shares held in the PSU Fund shall be held by the Trustee for the benefit
of the Participant for whom such Common Shares are beneficially held. Until
distributed to the Participant, the Trustee shall hold such cash amounts in
accordance with the terms of the PSU Trust Agreement.
7.2 Stock Dividends.
     Stock dividends, if any, received by the Trustee in respect of Common
Shares held in the PSU Fund shall be held by the Trustee for the benefit of the
Participant for whom such Common Shares are beneficially held. Until distributed
to the Participant, the Trustee shall hold such stock dividends in accordance
with the terms of the PSU Trust Agreement.
7.3 Voting Rights.
     Each Participant shall be entitled to receive notice of and attend all
meetings of the holders of Common Shares and the Trustee shall vote the rights
associated with any Common Shares as directed by the Participant for whom such
Common Shares are held in his or her account under the PSU Fund.
7.4 Notification of Rights.
     The Trustee shall promptly transmit to each Participant all notices of
conversion, redemption, tender, exchange, subscription or other rights or powers
that the Trustee receives from the Company relating to the Common Shares held in
the Participant’s account under the PSU Fund. The Participants shall have no
ability to exercise any rights associated with unvested Performance Share Units.
ARTICLE VIII
GENERAL
8.1 Adjustments.

  (a)   The aggregate number of Performance Share Units earned under this Plan
shall be proportionally adjusted for an increase or decrease in the number of
Common Shares due to a stock split or share consolidation.     (b)   The
Committee shall have the discretion to make appropriate adjustments to exclude
the effect of extraordinary corporate transactions, such as acquisitions,
divestitures, recapitalizations and reorganizations, and shall have the
discretion to not take into account extraordinary or non-recurring accounting
charges and items, insofar as they may otherwise affect the results under the
applicable Performance Goals.

-10-



--------------------------------------------------------------------------------



 



8.2 Non-transferability.
     Performance Share Units may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by a Participant’s last will and
testament or by the laws of descent and distribution. All rights with respect to
Performance Share Units earned by a Participant under the Plan shall be
exercisable during his lifetime only by such Participant. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of any Performance
Share Units contrary to the provisions of this Plan, or upon the levy of any
attachment or similar process upon the Performance Share Units or upon a
Participant’s beneficial rights to such Performance Share Units, the Performance
Share Units and such rights shall, at the election of the Committee, in its
discretion, cease and terminate immediately.
8.3 Beneficiary Designation.
     Each Participant under the Plan may, subject to compliance with all
applicable laws, name, from time to time, any beneficiary or beneficiaries (who
may be named contingently or successively) to whom any benefit under the Plan is
to be paid in the event of such Participant’s death before such Participant
receives any or all of such benefit. Each designation will revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Committee during his lifetime. In the absence of any such designation,
benefits remaining unpaid at the Participant’s death shall be paid to his
estate.
8.4 Compliance with Statutes and Regulations.
     The granting of Awards and the purchase and delivery of Common Shares by
the Trustee under this Plan upon the vesting of Performance Share Units shall be
carried out in compliance with applicable law, including, without limitation,
the rules, regulations and by-laws of the Toronto Stock Exchange, the New York
Stock Exchange, the U.S. Securities Exchange Act of 1934, as amended, and the
rules and regulations (including Rule 10b-5) promulgated thereunder, and the
policies and regulations of applicable securities regulatory authorities. If the
Committee determines in its discretion that, in order to comply with any such
statutes or regulations, certain action is necessary or desirable as a condition
of or in connection with the granting of an Award or the purchase or delivery of
Common Shares under this Plan, no Award may be granted and no Common Shares may
be purchased or delivered unless that action shall have been completed in a
manner satisfactory to the Committee.
8.5 No Right to Employment.
     Nothing contained in this Plan or in any Award granted under this Plan
shall confer upon any person any rights to continued employment with an Employer
or interfere in any way with the rights of an Employer in connection with the
employment or termination of employment of any such person.

-11-



--------------------------------------------------------------------------------



 



8.6 Participation.
     No Employee shall have a right to be selected as a Participant or, having
been so selected, to be selected again as a Participant.
8.7 Obligation to Withhold.

  (a)   If, for any reason whatsoever, an Employer becomes obligated to withhold
and/or remit to any applicable tax authority (whether domestic or foreign) any
amount in connection with this Plan in respect of a Participant, then the
Employer shall provide written notice of such obligation to the Participant and
shall make the necessary arrangements, as acceptable to the Employer, in
connection with the amount that must be withheld and/or remitted.     (b)   If,
for any reason whatsoever, an Employer becomes obligated to make any tax payment
or primary Class 1 national insurance contribution in the United Kingdom in
respect of the acquisition of Common Shares by a Participant pursuant to this
Plan (the “UK Tax Liability”) or otherwise in relation to the Common Shares so
acquired then, by virtue of his or her participation in the Plan, each
Participant acknowledges that the applicable Employer shall be entitled to
recover all such amounts from the Participant by deduction, withholding or by
any means whatsoever. For the avoidance of doubt, the Company or another
Employer (or an agent instructed by the Company or such other Employer) shall be
entitled to retain, out of the aggregate number of Common Shares to which the
Participant would otherwise be entitled pursuant to the Plan, and sell as agent
for the Participant such number of Common Shares as in the opinion of the
Company or such other Employer will realise an amount equivalent to the UK Tax
Liability and to pay such proceeds to the appropriate Employer to reimburse it
for the UK Tax Liability. The Company may also require a Participant to enter
into a taxation agreement contained within the Award Agreement.

8.8 Right to Amend and Terminate.
     Except as restricted by Section 8.9 and subject to applicable laws and
regulations of governmental authorities and applicable stock exchanges (i) the
Committee or the Board may amend any provisions of the Plan at any time, and
(ii) the Committee or the Board may terminate the Plan at any time, in either
case in their discretion. If the Plan is so terminated, no further Awards shall
be granted but the Awards then outstanding shall continue in full force and
effect in accordance with the provisions of this Plan.
8.9 Restrictions.
     Notwithstanding Section 8.8, no such amendment or termination of the Plan
shall divest any Participant of his or her existing rights under the Plan with
respect to any Awards previously granted to such Participant without the prior
written consent of the Participant except as may be required to avoid adverse
tax consequences to any Participant, including but not limited to,

-12-



--------------------------------------------------------------------------------



 



modifications with respect to exemption from the requirements of section 409A of
the United States Internal Revenue Code of 1986, as amended, or compliance with
the requirements thereof.
8.10 Governing Law.
     The Plan is established under the laws of the Province of Ontario and the
rights of all parties and the construction and effect of each and every
provision of this Plan shall be according to the laws of the Province of Ontario
and the laws of Canada applicable therein.
8.11 Language.
     The Company states its express wish that this Plan and all documents
related thereto be drafted in the English language only; la société a par les
présentes exprimé sa volonté expresse que ce régime, de même que tous les
documents y afférents, soient rédigés en anglais seulement.
8.12 Subject to Approval.
     The Plan is adopted subject to the approval, if required, of the Toronto
Stock Exchange, The New York Stock Exchange and the shareholders of the Company
and any other required regulatory or stock exchange approval. To the extent a
provision of the Plan requires regulatory approval which is not received, such
provision shall be severed from the remainder of the Plan until the approval is
received and the remainder of the Plan shall remain in effect.

-13-



--------------------------------------------------------------------------------



 



     NOW THEREFORE, this Plan is hereby adopted as of the effective date
described in Section 1.2.

            COTT CORPORATION
      By:   /s/ Brent D. Willis         Name:   Brent D. Willis        Title:  
Chief Executive Officer            By:   /s/ Betty Jane Hess         Name:  
Betty Jane Hess        Title:   Chair, Human Resources & Compensation Committee 
   

GOODMANS\\5450705.4

-14-